DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–7, 12, and 14–19 are allowed for the reasons given in the 3 August 2021 Final Rejection, the allowable subject matter being placed in each independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2021/0152378 A1
U.S. Patent Application Publication No. 2020/0021862 A1
U.S. Patent Application Publication No. 2016/0379059 A1
U.S. Patent Application Publication No. 2016/0267759 A1
U.S. Patent Application Publication No. 2014/0281990 A1
U.S. Patent Application Publication No. 2014/0267748 A1
U.S. Patent Application Publication No. 2013/0159721 A1
U.S. Patent Application Publication No. 2010/0274891 A1
U.S. Patent Application Publication No. 2006/0161960 A1
U.S. Patent Application Publication No. 2005/0141607 A1
U.S. Patent Application Publication No. 2004/0136388 A1

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/David N Werner/Primary Examiner, Art Unit 2487